Title: Deborah Franklin: Household Accounts, [1 July 1765—1 October 1766]
From: Franklin, Deborah
To: 


Among the Franklin Papers is a three-page account in Deborah Franklin’s hand headed “July the 1 1765 Laid ought on all a Cashons [occasions] in house keeping and other necesarees.” There follow approximately 130 entries of financial transactions, although in about a dozen instances she seems to have failed to put down the amounts paid out. After the heading any semblance of dating appears only three times: at about the half-way point is written the word “Auguste”; about twenty entries later appears “March the 20 1766”; and eleven entries from the end is “Ocktober 1.”
Most of the expenditures recorded are for food: “markiting,” “a Nuckel of vele,” “to the Bucher womans a Counte,” “3 lb of Chocklet,” “for chickins and Eges,” etc. Other entries were for clothing or sewing materials: “a pair of shues for my selef,” “Stays for Salley,” “thred to knite and 2 ounse to sow.” Some were for household service or supplies: “the washer woman,” “hard sope,” “Carpit at the vandue,” “for Brase nailes.” A few represented charity: “to poor man loste a leg,” “to poor woman” (he got £1 2s., she got 2s.). The expenses involved in finishing the new house included payment of £50 to Samuel Rhoads, and three payments totaling £45 to “Mr. Clifton” for “Joyners worke.”
The omission of figures in some entries and the irregularity of the lines make it impossible to state in every instance just how much Deborah paid out. It is clear that she believed the keeping of financial records to be a part of a housewife’s duties, but it is equally clear that it was a duty for which she had little relish and that she performed it with even less regularity and practical utility.
